




Exhibit 10.2

Execution Version

AMENDMENT NO. 1 TO SHARE AND ASSET PURCHASE AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”) to that certain SHARE AND ASSET PURCHASE
AGREEMENT, dated as of December 24, 2004 (the “Purchase Agreement”), among WEST
PHARMACEUTICAL SERVICES, INC., a Pennsylvania corporation, WEST PHARMACEUTICAL
SERVICES GROUP, LTD., a company registered in England and Wales under company
number 2352532 whose registered office is at Bucklers Lane, St. Austell,
Cornwall PL 25 3JU, England and ARCHIMEDES PHARMA LIMITED, a company registered
in England and Wales under company number 5308647, whose registered office is at
10 Upper Bank Street, London E14 5JJ, England, is entered into as of February 8,
2005, by and among the parties to the Purchase Agreement.

W I T N E S S E T H:

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the meanings ascribed thereto in the Purchase Agreement; and

WHEREAS, Parent, Selling Sub and Buyer desire to amend the Purchase Agreement in
accordance with the provisions of Section 7.9 thereof in the manner set forth
herein.

NOW THEREFORE, in consideration of the premises contained herein, the parties
hereto hereby agree as follows:

Section 1

Amendments to Purchase Agreement.

(a)

Section 1.1 of the Purchase Agreement is hereby amended by adding thereto (or
substituting for existing definitions) in the appropriate alphabetical order the
following terms:

“Agreement” shall mean the Purchase Agreement as amended from time to time,
including by operation of Amendment No. 1 thereto.

“Closing Date Net Receivables” shall mean all trade accounts receivable of the
Company (other than Intercompany Receivables) up to the amount of such
receivables set forth in the Estimate under the line items “Sales Control
Account” and “Sales Control Account $” minus the amount of Deferred Receivables,
in each case accrued as of the Closing Date in accordance with GAAP consistently
applied with the principles applied in the preparation of the Balance Sheet.

“Collection Period” shall have the meaning set forth in Section 2.7(f).

“Deferred Receivables” shall mean trade accounts receivable of the Business in
an amount equal to the absolute value of the deferred income set forth in the









--------------------------------------------------------------------------------



Estimate under the line item “West Gen Deferred Income” as of the Closing Date
in accordance with GAAP consistently applied with the principles applied in the
preparation of the Balance Sheet.

“Indebtedness” shall mean (a) all Intercompany Liabilities; (b) any borrowing or
indebtedness in the nature of borrowing (including, without limitation, any
indebtedness for moneys borrowed or raised under any bond, note, bill of
exchange or commercial paper, or other transaction having the commercial effect
of a borrowing); (c) all Payables; (d) liabilities accrued as of the Closing
Date in respect of bonuses payable to UK Employees for the 2004 calendar year
and recorded under the line “West Gen Accrue Bonus 04” in the Estimate; and (e)
the absolute value of the Deferred Receivables; provided, however, that
Indebtedness shall not include liabilities accrued as of the Closing Date and
recorded under the lines “West Gen Pension Control” and “West Gen Accrue Bonus
05” in the Estimate.

“Payables” shall mean (a) Trade Payables and all other accounts payable of the
Business including without limitation those reflected in the accrued capital
spending, intercompany and payroll related accounts payable and (b) all other
current liabilities of the Business including salaries, wages and bonus, taxes
payable and other accrued liabilities (including without limitation the full
accrual of £26,005 for audit and tax services in respect of the 2004 fiscal year
of the Company), but excluding the accrual for Pharmalink of $47,500, in each
case calculated in accordance with GAAP consistently applied with the principles
applied in the preparation of the Balance Sheet.

“Receivables Purchase Price” shall have the meaning set forth in Section 2.7(f).

“Receivables Statement” shall have the meaning set forth in Section 2.7(f).

“Rent Bond” shall mean the absolute value of the rent bond for the Company’s
Nottingham facility set forth in the Estimate under the line item “West Gen
Other Debtors” as of the Closing Date in accordance with GAAP consistently
applied with the principles applied in the preparation of the Balance Sheet.

“Total Receivables” shall mean the Closing Date Net Receivables plus the
Deferred Receivables.

“Uncollectible Receivables” shall have the meaning set forth in Section 2.7(f).

“VAT Control Amount” shall mean the absolute value of the net VAT receivable of
the Company set forth in the Estimate under the line item “VAT Control” as of
the Closing Date in accordance with GAAP consistently applied with the
principles applied in the preparation of the Balance Sheet.

(b)

Section 2.2 of the Purchase Agreement is hereby amended by adding the following
provision as Section 2.2(j) thereto:



2




--------------------------------------------------------------------------------



“(j)

any Deferred Receivables.”

(c)

Section 2.4(b) of the Purchase Agreement is hereby amended by deleting said
Section 2.4(b) in its entirety and substituting the following provision
therefor:

“(b)

all trade accounts receivable of the US Business (excluding all Deferred
Receivables and Intercompany Receivables) up to the amount of such receivables
set forth in the Estimate and in each case accrued as of the Closing Date in
accordance with GAAP consistently applied with the principles applied in the
preparation of the Balance Sheet;”

(d)

Section 2.6 of the Purchase Agreement is hereby amended by adding the following
provision as Section 2.6(m) thereto:

“(m)

all Liabilities set forth in Schedule A to the Amendment to this Agreement,
dated as of February 8, 2005, by and among the parties to this Agreement.”

(e)

Section 2.7(a) of the Purchase Agreement is hereby amended by deleting said
Section 2.7(a) in its entirety and substituting the following provision
therefor:

“(a)

In consideration of the sale and transfer of the Shares and the sale and
transfer of the Conveyed Assets, Buyer shall (i) pay to Selling Sub an aggregate
purchase price of $7,085,000 (the “Debt - Free Purchase Price”) minus the amount
of any Indebtedness set forth in the Estimate and plus the sum of (w) the amount
of the Rent Bond, (x) the amount of the Closing Date Net Receivables, (y) the
VAT Control Amount, and (z) the aggregate amount of the line items “West Gen ECU
account No.1”, “West Gen Petty Cash” and “West Gen Travel Advance” set forth in
the Estimate (the Debt - Free Purchase Price as so adjusted, the “Purchase
Price”), (ii) agree to pay Selling Sub the Additional Consideration, (iii) issue
to Parent and Selling Sub the number of shares of common stock of the Buyer set
forth next to each in the Schedule 2.7(a) (the “Stock Consideration”), and (iv)
assume the Assumed Liabilities.  To the extent that any amounts in the Estimate
are set forth in Sterling Pounds, such amounts shall be converted to US Dollars
at the rate of 1.885 US Dollars per Sterling Pound (the exchange rate as
published in the Financial Times as of February 3, 2005) on the date that the
Purchase Price is adjusted pursuant to this Section 2.7(a).  At the Closing,
Buyer will deliver the Purchase Price, in immediately available funds, by wire
transfer in accordance with written instructions given by each of Parent and
Selling Sub to Buyer not less than two (2) Business Days prior to the Closing.”

(f)

Section 2.7(d) of the Purchase Agreement is hereby amended by deleting said
Section in its entirely and substituting the following provision therefor:

“(d)

Pre-Closing Estimate; Adjustment to Purchase Price.  Not later than two (2)
calendar days prior to the Closing Date, Sellers shall deliver to Buyer in



3




--------------------------------------------------------------------------------



writing a statement setting forth its good faith estimate (the “Estimate”) of
(i) the Indebtedness of the US Business and the Company as of the Closing Date
(after giving effect to Section 2.7(e) hereof) and a schedule setting forth the
calculation of such Indebtedness, (ii) a balance sheet of the Company as of the
Closing Date and (iii) the Closing Date Net Receivables of the Company as of the
Closing Date and a schedule setting forth the calculation of Closing Date Net
Receivables and Deferred Receivables.  The Estimate is attached as Annex A
hereto.  Amounts recorded in the Estimate shall be determined in accordance with
GAAP consistently applied with the principles applied in the preparation of the
Balance Sheet.”

(g)

Section 2.7 of the Purchase Agreement is hereby amended by adding the following
provision as Section 2.7(e) thereto:

“(e)

Settlement of Intercompany Liabilities and Intercompany Receivables of the
Company.  Not later than one (1) calendar days prior to the Closing Date,
Sellers shall cause all Intercompany Receivables and Intercompany Liabilities
(whether or not currently due or payable) and any Contracts related thereto,
between (x) Parent, Selling Sub or any of their Affiliates (other than the
Company), or any of the officers or directors of any of Parent or Selling Sub,
on the one hand, and (y) the Company, on the other hand, to be settled in full
at the face value thereof without any premium or penalty and reflected in the
Estimate.  At the Closing, Sellers shall provide Buyer evidence of such
settlement and cancellation of any Contracts evidencing Intercompany
Liabilities, including without limitation evidence of the payment of any
Intercompany Liabilities, such evidence to be reasonably satisfactory to Buyer.”

(h)

Section 2.7 of the Purchase Agreement is hereby amended by adding the following
provision as Section 2.7(f) thereto:

“Purchase of Uncollectible Receivables.  In the event that any of the Total
Receivables have not been collected in full in cash at the face amount thereof
included in the Estimate (such Total Receivables, the “Uncollectible
Receivables”) by the six month anniversary of the Closing Date (such six-month
period, the “Collection Period”), Parent shall purchase the Uncollectible
Receivables from the Company (and the Company shall transfer, sell and assign to
Parent) at the face amount of such Uncollectible Receivables reflected in the
Estimate (the “Receivables Purchase Price”).  The Receivables Purchase Price
shall be payable in cash by wire transfer of immediately available funds within
five (5) Business Days following the receipt of the Receivables Statement (as
defined below) to an account designated by Buyer by written notice to Parent.
 Following the Collection Period, Buyer shall deliver a statement which sets
forth the list of the Uncollectible Receivables and the face amount thereof (the
“Receivables Statement”).  In determining whether any of the Total Receivables



4




--------------------------------------------------------------------------------



is an Uncollectible Receivable, the Company shall apply all payments received
after the Closing Date and during the Collection Period from the debtor to the
oldest receivable first of such debtor.  Amounts recorded in the Receivables
Statement shall be determined in accordance with GAAP consistently applied with
the principles applied in the preparation of the Estimate and shall be final and
binding on the parties.  Upon payment of the Receivables Purchase Price, the
Company shall transfer the Uncollectible Receivables to Parent.  Following such
transfer, Parent may contact debtors for the purpose of collecting Uncollectible
Receivables provided that neither Parent, Selling Sub or any of their respective
Affiliates shall intentionally interfere with Buyer’s and its Affiliates’
relationships with debtors and customers.  In the event that the Company
actually receives any cash payment in settlement of the invoices constituting
any Uncollectible Receivables after the sale of the Uncollectible Receivables to
Parent, Buyer agrees to pay to Parent an amount equal to the cash actually
received by the Company in respect of such Uncollectible Receivables within 30
days of the receipt thereof by the Company.  Neither Buyer nor any of its
Affiliates have any obligation hereunder or otherwise to make payments pursuant
to this Section 2.7(f) other than in respect of amounts actually received in
cash after the Collection Period in settlement of the invoices constituting
Uncollectible Receivables.  Except as expressly provided in this Section 2.7(f),
Buyer shall have the sole right and authority to contact any debtors with
respect to the Total Receivables, including without limitation any customers or
other trade debtors of the Business and neither Parent, Selling Sub or any of
their respective Affiliates shall (i) contact any debtors with respect to or
solicit, in any manner, payment of any Total Receivables or (ii) intentionally
interfere with Buyer’s and its Affiliates’ relationships with debtors and
customers.  Buyer and its Affiliates agree to endeavor to collect the Total
Receivables in the ordinary course of business during the Collection Period.
 Parent and Selling Sub acknowledge and agree that (i) Buyer makes no
representations, warranties, covenants or guarantees with respect to Buyer’s or
any of its Affiliates’ ability to collect any Total Receivables, (ii) neither
Buyer nor any of its Affiliates have any obligation, hereunder or otherwise, to
take any action to or otherwise provide any assurance whatsoever as to the
collectability of the Total Receivables, (iii) nothing in this Agreement shall
be deemed to create an agency relationship between the parties, or any other
duties owing from Buyer to Parent or Selling Sub, regarding the collection of
Total Receivables and neither Parent or Selling Sub shall assert any such
relationship in the event that the Buyer and its Affiliates fail to collect any
Total Receivables and (iv) neither Buyer nor any of its Affiliates shall have
any obligation hereunder or otherwise in respect of any Total Receivables that
they are unable to collect for any reason other than to sell the Uncollectible
Receivables to Parent as contemplated hereby.

(i)

The Purchase Agreement is hereby amended by adding the following provision as
Section 3.1(e) thereto:

“(e)

TARGIT Starch Capsule Development Agreement.  Parent, on the one hand, and Buyer
or the Company, on the other hand, shall have entered into a



5




--------------------------------------------------------------------------------



written agreement, in the form attached hereto as Annex B relating to the supply
of TARGIT starch capsules, and such agreement shall be in full force and
effect.”  

(j)

The Purchase Agreement is hereby amended by adding the following provision as
Section 4.1(k)(v) thereto:

“Except as set forth on Schedule 2.2(b)(2), there are no agreements, contracts
or arrangements (oral or written) between Parent, Selling Sub or the Company, on
the one hand, and Stanley Davis or Lisbeth Illum, on the other hand.”

(k)

Section 5.1(g) of the Purchase Agreement is hereby amended by deleting said
Section in its entirely and substituting the following provision therefor:

“(g)

Payment of 2004 Bonuses to UK Employees.  Parent shall determine the bonus
compensation, if any, payable to such UK Employees as are employed by the
Company on the date of the payment of bonuses in accordance with the next
sentence (for all purposes treating employment with the Company as though such
Employees had been employed continuously by the Parent or its Affiliates through
such date) in respect of the 2004 calendar year, which amounts shall be
determined and paid in a manner consistent with past practices.  Parent agrees
to pay all bonus amounts (including any required employee tax contribution or
withholdings or National Insurance) to UK Employees as determined in accordance
with this Section 5.1(g) in excess of the amount of liabilities accrued as of
the Closing Date in respect of bonuses payable to UK Employees for the 2004
calendar year and recorded under the line “West Gen Accrue Bonus 04” in the
Estimate.  Such payment to be made substantially concurrently with the payment
of bonuses to Parent’s other bonus plan participants but subject to and in
accordance with Section 5.9 below.”

(l)

The Purchase Agreement is hereby amended by adding the provision set forth on
Schedule B to this Amendment as Section 5.11 to the Purchase Agreement.

(m)

Section 7.1 of the Purchase Agreement is hereby amended by deleting said Section
in its entirely and substituting the following provision therefor:

“Assignment.  The provisions in this Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any party without the prior
written consent of the other parties hereto; provided that Buyer may assign or
delegate its rights, obligations and liabilities under this Agreement in whole
or in part (i) to any Affiliate or Subsidiary of Buyer or combination of such
Affiliates or Subsidiaries without the consent of Parent, provided, however,
that Buyer shall remain fully liable for the fulfillment of such obligations and
liabilities; or (ii) after the Closing, to any purchaser of all or substantially
all of the assets or business (however such transaction is effected) of Buyer,
provided, however, that any such purchaser shall agree to assume all such
obligations and liabilities.  This Agreement shall inure to the benefit of, and
be binding upon and enforceable against, the successors and permitted assigns of
the respective parties hereto.”



6




--------------------------------------------------------------------------------






(n)

Section 7.4(b) of the Purchase Agreement is hereby amended by adding the
following provision as Section 7.4(b)(iv) thereto and the provisions set forth
in Schedule C to this Amendment as Sections 7.4(b)(v) and 7.4(b)(vi) to the
Purchase Agreement:

“(iv)

any right (express or implied) arising out of any agreement, contract, covenant
or other arrangement (whether written or oral) in effect prior to the Closing,
of any UK Employee to receive equity-based compensation of the Parent or any of
its Affiliates,  including, without limitation, pursuant to the terms of any
employment or service agreement;”

(o)

Clauses (ii) and (iv) of Section 7.4(i) of the Purchase Agreement are hereby
amended by deleting said provisions in their entirety and substituting the
following provisions as Sections 7.4(i)(ii) and 7.4(i)(iv) thereto:

“(ii)

No Buyer Indemnified Parties shall be entitled to recover from Parent for any
Losses for any individual claim unless such claim is in an amount greater than
$25,000, in which case, the entire amount of such claim, not just the amount in
excess of $25,000, shall be considered for purposes of this Section 7.4.”

“(iv)

No Seller Indemnified Parties shall be entitled to recover from Buyer for any
Losses for any individual claim unless such claim is in an amount greater than
$25,000, in which case, the entire amount of such claim, not just the amount in
excess of $25,000, shall be considered for purposes of this Section 7.4.”

(p)

Section 3 of Schedule A to the Form of Transition Services Agreement, attached
as Exhibit A to the Purchase Agreement, shall be deleted in its entirety.

The Company Balance Sheet attached hereto as Annex A shall be attached to the
Purchase Agreement as Exhibit D thereto.

Section 3

Miscellaneous.




(a)

No Other Amendments.  Except as expressly amended or modified hereby, the terms
and conditions of the Purchase Agreement shall continue in full force and
effect.  Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each
similar reference contained in the Purchase Agreement shall refer to the
Purchase Agreement as amended hereby.

(b)

Counterparts.  This Amendment may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and each of which shall
be deemed an original.

(c)

Headings.  The headings contained in this Amendment are for reference only and
shall not affect in any way the meaning or interpretation of this Amendment.

(d)

Governing Law.  This Amendment shall be construed under and governed by the law
of the State of New York without reference to choice of law principles.

[Remainder of Page Intentionally Left Blank]



7




--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

WEST PHARMACEUTICAL SERVICES, INC.

By:/s/ D. E. Morel




Name: Donald E. Morel, Jr.

Title: President

WEST PHARMACEUTICAL SERVICES GROUP, LTD.

By: /s/J. R. Gailey




Name: John R. Gailey III

Title: Director

ARCHIMEDES PHARMA LIMITED

By: /s/ Simon Turton




Name: Simon Turton

Title: Director







